DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/802,970, filed 02/27/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5- 10, 12-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,120, 280 B2.

Instant Application No. 17/397,399
Claim 1
U.S. Patent No. 11,120,280 B2
Claim 1
A method of detecting multiple instances of an object in a digital image, the method comprising, by a processor: 
A method of detecting multiple instances of an object in a digital image, the method comprising, by a processor: 
 receiving a two-dimensional (2D) image that includes a plurality of instances of the object in an environment; 
receiving a two-dimensional (2D) image that includes a plurality of instances of an object in an environment; 
using an object detection network to generate a plurality of predicted instances of the object in the 2D image; 
 using a object detection network to generate a plurality of predicted instances of the object in the 2D image; 
 -
generating a data set that comprises depth information by receiving a stereo image pair captured by a stereo camera and estimating a disparity map from the stereo image pair; 
accessing a data set that comprises depth information corresponding to the plurality of instances of the object in the environment; 
accessing the data set that comprises depth information corresponding to the plurality of instances of the object in the environment; and 
projecting the plurality of predicted instances of the object in the 2D image to the depth information corresponding to the plurality of instances of the object in the environment; and removing a plurality of predicted 2.5D masks from the depth information corresponding to the plurality of instances of the object in the environment. 
using the depth information to identify an individual instance from the plurality of predicted instances of the object in the image by: projecting the predicted instances of the object in the 2D image to the disparity map and removing a plurality of predicted 2.5D masks from the disparity map to yield a cropped disparity map,
-
back-projecting the removed candidate masks to a three-dimensional (3D) coordinate space to yield a plurality of predicted 3D masks, generating a first score for each of the predicted instances of the object in the 2D image, generating a second score for each of the predicted 2.5D masks, generating a third score for each of the predicted 3D masks, and using the first scores, the second scores and the third scores to predict a final mask.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 2, 3, and 5-7 of the instant application, these claims are rejected as being unpatentable over claims 1, 5, and 2-4 respectively of the co-pending application.

Regarding system claims 8-10 and 12-14, the double patenting analysis applied to method claims 1-3 and 5-7 above can be applied to the system language of claims 8-10 and 12-14.

Regarding computer readable medium claims 15-17, 19 and 20, the double patenting analysis applied to method claims 1, 5, 2 and 3 above can be applied to the computer readable medium language of claims 15-17, 19 and 20.

Claim 4, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,120, 280 B2 in view of El-Khamy et al. US 2020/0134848 A1, hereafter El-Khamy.

Instant Application No. 17/397,399
Claim 4 
U.S. Patent No. 11,120,280 B2
Claim 1
wherein the data set comprises a disparity map generated by a stereo matching network.
-


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the instant application differs from claim 1 of issued patent in that the instant application includes wherein the data set comprises a disparity map generated by a stereo matching network. However, this is well known in the art as disclosed by El-Khamy (deep neural networks can also perform stereo matching) [0050], which is in the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stereo matching neural network, the motivation being accuracy [0003].

Regarding system claim 11, the double patenting analysis applied to method claims 1-10 above can be applied to the apparatus language of claims 11-19.

Regarding computer readable medium claims 18, the double patenting analysis applied to method claim 4 above can be applied to the computer readable medium language of claim 18.

Claim Interpretation
Independent claim 15 recites “A computer program embodied in a memory device, the computer program comprising programming instructions that are configured to a cause a processor to…” and has been interpreted in light of paragraph [0075] of the supporting specification specifying the term “memory device” refers to a “non-transitory device on which computer-readable data, programming instruction or both are stored.”  Dependent claims 16-20 fall together accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al US 2021/0027471 A1, hereafter Cohen, in view of Dekel et al. US 2021/0090279 A1, hereafter Dekel.

Regarding claim 1, Cohen discloses a method of detecting multiple instances of an object in a digital image (utilizing object attribute detection models to automatically select instances of detected objects in images) [title], the method comprising, by a processor (processor 2302) [FIG. 23]: 
receiving a two-dimensional (2D) image that includes a plurality of instances of an object in an environment (obtain an image 402; when multiple instances of the query object are included in the image; image 304 is simplified to show three cars without background or other objects) [FIG. 4; 0084; 0090];
using an object detection network to generate a plurality of predicted instances of the object in the 2D image (when multiple instances of the query object are included in the image, the object selection system 106 can detect each of the multiple instances.  To illustrate, the act 206 shows the known object class detection neural network detecting each of the three cars in the image) [FIG. 14; 0084];
accessing a data set that comprises depth information corresponding to the plurality of instances of the object in the environment (the object selection system 106 utilizes a separate depth attribution detection neural network to identify the particular instance corresponding to the specified depth…generate a depth map of the image to determine relative depths for each of the multiple instances of the detected query object) [0242].
However, while Cohen discloses predicted objects with corresponding depth information, Cohen fails to explicitly disclose projecting the plurality of predicted instances of the object in the 2D image to the depth information corresponding to the plurality of instances of the object in the environment; and removing a plurality of predicted 2.5D masks from the depth information corresponding to the plurality of instances of the object in the environment.
Dekel, in an analogous environment, discloses projecting the plurality of predicted instances of the object in the 2D image to the depth information corresponding to the plurality of instances of the object in the environment; and removing a plurality of predicted 2.5D masks from the depth information corresponding to the plurality of instances of the object in the environment (the ML model may be trained to determine the depth values for the target image based on the target image, a static depth image that represents depth values for static features in the target image, and an object mask configured to remove, from the static depth image, moving features represented thereby) [0002].
Cohen and Dekel are analogous because they are both related to object detection using neural networks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the object mask, as disclosed by Dekel, with the invention disclosed by Cohen, the motivation being less difficulty determining depth [0001].

Regarding claim 3, Cohen and Dekel addresses all of the features with respect to claim 1 as outlined above.
Cohen further discloses wherein using the object detection network to generate the plurality of predicted instances of the object in the image comprises using a region proposal network to output a plurality of bounding box proposals (boundary boxes (e.g., after a region or object proposal) [0259].

Claims 8 and 10 are drawn to a system adapted to implement the method of claims 1 and 3, and are therefore rejected in the same manner as above.

Claims 15 and 17 are drawn to a computer readable medium adapted to implement the method of claims 1 and 3, and are therefore rejected in the same manner as above.

Claims 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Dekel further in view of El-Khamy et al. US 2020/0134848 A1, hereafter El-Khamy.

Regarding claim 4, Cohen and Dekel addresses all of the features with respect to claim 1 as outlined above.
However, while the combination discloses selecting instances of detected objects in images using a generated depth map, the combination fails to disclose the data set comprises a disparity map generated by a stereo matching network.
 El-Khamy, in an analogous environment discloses the data set comprises a disparity map generated by a stereo matching network (deep neural networks can also perform stereo matching) [0050], which is in the same field of endeavor.  
Cohen, Dekel, and El-Khamy are analogous because they are all related to object depth imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stereo matching neural network as disclosed by El-Khamy, with the invention disclosed by Cohen and Dekel, the motivation being accuracy [0003].

Claim 11 is drawn to a system adapted to implement the method of claim 4, and is therefore rejected in the same manner as above.

Claim 18 is drawn to a computer readable medium adapted to implement the method of claim 4, and is therefore rejected in the same manner as above.

Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Dekel further in view of Vallespi-Gonzalez US 2017/0359561 A1, hereafter Vallespi.

Regarding claim 5, Cohen and Dekel addresses all of the features with respect to claim 1 as outlined above.
However, while the combination discloses selecting instances of detected objects in images using a generated depth map, Cohen fails to explicitly disclose receiving the 2D image comprises receiving the 2D image from a first sensing modality of an autonomous vehicle (AV); and receiving the data set comprises receiving the data set from a second sensing modality of the AV.
Vallespi, in an analogous environment, discloses receiving the 2D image comprises receiving the 2D image from a first sensing modality (left stereo camera image) [0047] of an autonomous vehicle (AV) (autonomous vehicle (AV)…images taken by a stereo camera mounted on the AV) [0010]; and
receiving the data set comprises receiving the data set from a second sensing modality of the AV (a stereo camera to perceive and calculate depth…disparity map) [0011].
Cohen, Dekel, and Vallespi are analogous because they are all related to object depth imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stereo camera and autonomous vehicle, as disclosed by Vallespi, with the invention disclosed by Cohen and Dekel, the motivation being to efficiently calculate disparity maps to enable autonomous driving of a vehicle [0010].

Regarding claim 6, Cohen, Dekel and Val addresses all of the features with respect to claim 5 as outlined above.
Vallespi, in an analogous environment, discloses the second sensing modality comprises a stereo camera (a stereo camera to perceive and calculate depth…disparity map) [0011]; and 
the data set that comprises depth information comprises a disparity map that is generated from an image pair captured by the stereo camera (a stereo camera to perceive and calculate depth…disparity map) [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stereo camera, as disclosed by Vallespi, with the invention disclosed by Cohen and Dekel, the motivation being to efficiently calculate disparity maps to enable autonomous driving of a vehicle [0010].

Regarding claim 7, Cohen and Vallespi address all of the features with respect to claim 6 as outlined above.
Vallespi further discloses receiving the 2D image comprises receiving one image from the image pair captured by the stereo camera (providing a left image…a right image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2D image received by Cohen and Dekel with the left image or right image from the stereo camera of Vallespi to obtain predictable results of a two 2D image from one of two left/right images from a stereo camera.

Claims 12-14 are drawn to a system adapted to implement the method of claims 5-7, and are therefore rejected in the same manner as above.

Claims 19 and 20 are drawn to a computer readable medium adapted to implement the method of claims 5 and 6, and are therefore rejected in the same manner as above.

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485